[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13095                ELEVENTH CIRCUIT
                                                           JANUARY 20, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                            ACTING CLERK

                D. C. Docket No. 09-00045-CR-T-26-EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSE FELIX BONILLA-ORTIZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 20, 2010)


Before BLACK, HULL and ANDERSON, Circuit Judges.


PER CURIAM:
      Jose Felix Bonilla-Ortiz appeals his 135-month sentence following his guilty

plea to conspiracy to possess with intent to distribute, and aiding and abetting in

the possession with intent to distribute, 5 kilograms or more of cocaine while

aboard a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. § § 70503(a), 70506(a) and (b), 21 U.S.C. § 960(b)(1)(B)(ii), and 18 U.S.C.

§ 2. On appeal, Bonilla-Ortiz argues: (1) the district court erred by denying him a

minor-role reduction under U.S.S.G. § 3B1.2(b), and (2) his sentence was

substantively unreasonable. After review, we affirm.

                                           I.

      On appeal, Bonilla-Ortiz argues the district court clearly erred by failing to

grant a minor-role reduction pursuant to U.S.S.G. § 3B1.2(b). Specifically,

Bonilla-Ortiz contends he warrants a minor-role reduction because: (1) drug

quantity alone should not be determinative of his role, (2) his role was limited to

that of a crew member on the vessel, (3) he had no role in organizing the transport

or distribution of the drugs, and (4) there was no evidence as to the amount of

money he was to be paid and he only had $800 in his possession when arrested.

      “[A] district court’s determination of a defendant’s role in the offense is a

finding of fact to be reviewed only for clear error.” United States v. De Varon,

175 F.3d 930, 937 (11th Cir. 1999) (en banc). The defendant, as the proponent of



                                           2
the downward adjustment, bears the burden of proving the mitigating role in the

offense by a preponderance of the evidence. Id. at 939. A district court enjoys

“considerable discretion in making this fact-intensive determination.” Id. at 946.

      The Sentencing Guidelines permit a court to decrease a defendant’s offense

level by two levels if it finds the defendant was a “minor participant” in the

criminal activity. U.S.S.G § 3B1.2(b). A minor participant is a defendant “who is

less culpable than most other participants, but whose role could not be described as

minimal.” U.S.S.G. § 3B1.2, comment. (n.5). In determining whether a

minor-role reduction is warranted, a district court “should be informed by two

principles discerned from the Guidelines.” De Varon, 175 F.3d at 940. First, “the

district court must measure the defendant’s role against the relevant conduct for

which [he] has been held accountable at sentencing.” Id. at 945. If the defendant’s

relevant conduct is the same as his actual conduct, he “cannot prove that [he] is

entitled to a minor role adjustment simply by pointing to some broader criminal

scheme in which [he] was a minor participant but for which [he] was not held

accountable.” Id. at 941. We have held “that in many cases this method of

analysis will be dispositive.” Id. at 945.

      Furthermore, while a drug courier who is held accountable only for the

quantity of drugs he personally transported is not precluded from consideration for



                                             3
a minor-role reduction, see U.S.S.G. § 3B1.2, comment. (n.3(A)), the district court

still “may legitimately conclude that the courier played an important or essential

role in the importation of those drugs,” De Varon, 175 F.3d at 942-43. Also, the

drug quantity for which the courier is responsible is a “material consideration,”

and, in “extreme cases,” the drug quantity alone may be dispositive. Id. at 943.

      Under the second prong, “the district court may also measure the

defendant’s role against the other participants, to the extent that they are

discernable, in that relevant conduct,” but “the conduct of participants in any larger

criminal conspiracy is irrelevant.” Id. at 944-45. A defendant, however, “is not

automatically entitled to a minor role adjustment merely because [he] was

somewhat less culpable than the other discernable participants. Rather, the district

court must determine that the defendant was less culpable than most other

participants in [the] relevant conduct.” Id. at 944 (emphasis in original).

      Bonilla-Ortiz’s claim fails under the first prong because the relevant conduct

for which he was held accountable, conspiring to possess 6,801 kilograms of

cocaine, was identical to his actual conduct in the offense. Additionally, most of

the factors raised by Bonilla-Ortiz in support of a minor-role reduction contemplate

his role in the broader conspiracy, not the relevant conduct upon which he and the

other crewmen were convicted. While Bonilla-Ortiz may have been a minor



                                           4
participant in the overall drug smuggling operation, he cannot use that status to

justify a minor-role reduction in his sentence for the smaller conspiracy in which

he personally participated. See De Varon, 15 F.3d at 941. Bonilla-Ortiz’s claim

also fails under the second prong because the record shows Bonilla-Ortiz was not

less culpable than the other crew members who transported the drugs. Rather, the

record shows that, other than the captain, the co-conspirators had roles similar to

Bonilla-Ortiz, namely as crew members on the transport vessel. Accordingly, the

district court did not clearly err in denying Bonilla-Oritz a minor-role reduction.

                                          II.

      Bonilla-Ortiz also contends his 135-month sentence is substantively

unreasonable in light of United States v. Booker, 125 S. Ct. 738 (2005), and the

sentencing factors in 18 U.S.C. § 3553(a).

      We review the sentence imposed by the district court for reasonableness.

United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005). When reviewing for

reasonableness, courts of appeal are to apply the deferential abuse-of-discretion

standard. Gall v. United States, 128 S. Ct. 586, 594 (2007).

      When reviewing a sentence, we must first determine that the “district court

committed no significant procedural error.” Id. at 597. If the district court’s

decision is procedurally reasonable, our analysis then turns to the substantive



                                           5
reasonableness of the sentence. Id. “[T]he party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” Talley, 431 F.3d at 788.

“Review for reasonableness is deferential,” and the relevant inquiry is “whether the

sentence imposed by the district court fails to achieve the purposes of sentencing as

stated in section 3553(a).” Id.

      Although the weight accorded to the § 3553(a) factors is left to the district

court’s discretion, “[a] district court’s unjustified reliance on any one Section

3553(a) factor may be a symptom of an unreasonable sentence.” United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Another relevant factor in assessing

reasonableness is the relationship between the defendant’s sentence and the

applicable statutory maximum. See United States v. Valnor, 451 F.3d 744, 751-52

(11th Cir. 2006). Ordinarily, we expect a sentence within the guideline range to be

reasonable. Talley, 431 F.3d at 788.

      We conclude Bonilla-Ortiz’s 135-month sentence is both procedurally and

substantively reasonable. Apart from the district court’s refusal to give a minor-

role reduction, Bonilla-Ortiz does not challenge the procedures used by the district

court to determine his sentence. As discussed above, the district court did not err

in denying the minor-role reduction, and a review of the record reveals the district



                                           6
court did not commit any procedural errors with respect to Bonilla-Ortiz’s

sentence. With regard to substantive reasonableness, Bonilla-Ortiz’s sentence is at

the low end of the advisory guideline range, well below the statutory maximum of

life imprisonment, and supported by the § 3553(a) factors. See Talley, 431 F.3d at

788; Valnor, 451 F.3d at 751-52. Accordingly, because Bonilla-Ortiz’s sentence

did not fall outside of the range of reasonable sentences from which the district

court could permissibly choose, we affirm.

      AFFIRMED.




                                          7